Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Rawlins on August 25, 2021 and August 26, 2021.
The application has been amended as follows:
Claim 1, line 17, --a first rectangular notch formed in the first body between the upper tooth and the lower tooth; a second rectangular notch formed in the first body portion between the lower tooth and the support member;--  has been inserted after “second opening;”. 
Claim 1, line 20, --third-- has been inserted before “notch”. 
Claim 1, line 25, “the” has been deleted before “depth” and –a-- has been inserted.
Claim 1, line 25, “upper and lower teeth” has been deleted and –upper tooth and lower tooth-- has been inserted. 

Claim 1, line 26, --said--  has been inserted after “A-line”. 
Claim 1, line 27, --said--  has been inserted after “B-line”. 
Claim 1, line 27, “and” has been deleted and – or--  has been inserted. 
Claim 1, line 27, -said--  has been inserted after “C-line”. 
Claim 6, line 1, --third--  has been inserted before “notch”. 
Claim 7, line 1, --third--  has been inserted before “notch”.
	, line 3, “safety” has been deleted and --third-- has been inserted.
Claim 10 has been canceled. 
Claim 13 has been canceled.
Claim 20 has been canceled. 
Claims 22 has been canceled. 
Claim 23 has been canceled.

Reasons for Allowance
Claims 1-7 and 9
The following is an examiner’s statement of reasons for allowance: in regards to claim1 the prior art does not disclose a bracket system installed in a retail environment, the system comprising a slotted standard; and a bracket assembly configured to connect to the slotted standard, the bracket assembly comprising: a first body portion comprising: an upper tooth with a semicircular shaped head that inserts into first opening of the slotted standard; a lower tooth having a rectangular-shaped head that inserts into second opening of the slotted standard, wherein the upper tooth is parallel to the lower tooth; and a support member below the lower tooth and configured to rest against a surface of the slotted standard, wherein the surface is below the second opening; a first rectangular notch formed in the first body between the upper tooth and the lower tooth; a second rectangular notch formed in the first body portion between the lower tooth and the support member; a fastener positioned between the upper tooth and the lower tooth to secure the bracket assembly to the slotted standard; a second body portion having a third notch that receives at least one vertical slat grid panel; and a center body portion that connects the first body portion and the second body portion at right angles relative to the center body portion; the wherein a depth and shape of the upper tooth and lower tooth and the support member allow attachment of the bracket assembly to the slotted standard. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631